DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valjus et al. (US 2019/0023535 A1). Valjus discloses a belt (fig. 1) for an elevator system (title), comprising: 
Re claim 1, a single tension member (10) extending along a belt length, the single tension member rectangular in shape (fig. 1 shows 10 being rectangular) and formed from a plurality of fibers disposed in a polymeric matrix material (par [0030]); and a jacket (11) at least partially encapsulating the tension member, the jacket defining: a traction surface (fig. 5: bottom surface at ribs 2 that is fitted into the grooves of sheave 4) configured to interface with a traction sheave (4) of the elevator system; a back surface (fig. 5: top surface) opposite the traction surface; and two edge surfaces (fig. 5: surface of 1 defined in the rib valley at “g” between rib 2) extending between the traction surface and the back surface (fig. 5 shows the edge surfaces are between the traction surface and the back surface); wherein the traction surface includes a convex shaped segment extending from a first edge surface of the two wedge surfaces to a second edge surfaces of the two edge surfaces (convex shape defined by rib 2 located on the traction surface in between two edge surfaces); wherein the traction surface is configured to interface with a flat profile surface of the traction sheave (fig. 5 shows the surface of the tooth of the sheave being flat; Examiner notes that the claimed invention is drawn to a belt, not to a sheave).
Re claims 2, 13, wherein the convex shaped segment has one of a non-zero uniform curvature or variable curvature from a first edge surface of the two edge surfaces to a second edge surface of the two edge surfaces (fig. 1).
Re claims 7, 18, wherein the back surface includes convex shape extending at least partially across the back side between the two edge surfaces (fig. 1: convex shape located on the back surface adjacent to the outermost side edge surfaces).
Re claim 11, a hoistway (H); an elevator car (C) disposed in and movable along the hoistway; a traction sheave (4) operably connected to the elevator car to urge movement of the elevator car along the hoistway, the traction sheave including a first profile surface (surface shown in fig. 5); and a suspension member (1) routed across the traction sheave and operably connected to the elevator car, the suspension member including: one or more tension members (10) extending along a belt length; and a jacket (11) at least partially encapsulating the one or more tension members, the jacket defining: a traction surface (fig. 5: bottom surface at ribs 2 that is fitted into the grooves of sheave 4) configured to interface with the traction sheave; a back surface (fig. 5: top surface) opposite the traction surface; and two edge surfaces (fig. 5: surface of 1 defined in the rib valley at “g” between rib 2) extending between the traction surface and the back surface; wherein the traction surface includes a second profile surface (surface shown fig. 5) having a convex curvature extending from a first edge surfaces of the two edge surfaces to a second edge surface of the two edge surfaces (convex shape defined by rib 2 located on the traction surface in between two edge surfaces); wherein the traction surface interfaces with the first profile surface of the traction sheave (fig. 5); wherein the profile of the second profile surface different from the first profile surface (fig. 5 shows the radial curvature of the first profile surface is smaller than the radial curvature of the second profile surface).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7, 11, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654